Title: To James Madison from William Pinkney, 22 February 1808
From: Pinkney, William
To: Madison, James



Private
Dear Sir,
London, Feby. 22. 1808.

I have the Honor to enclose a Copy of Mr. Percival’s Bill for carrying the late Orders of Council into Effect.  It is intended, as I am told to alter it in some Respects.  The Clause which imposes an Export Duty on the Cargoes of neutral Vessels, changing their Destination, after touching here, is to be omitted.  The Cotton of the British Colonies is to be placed in the same Predicament, whatever that may be, with American Cotton; and instead of a prohibitory Duty upon the Export of that Article, it is, I believe, determined (in Consequence of the pressing Advice of those who affect to understand the Subject, aided by the late Discussions in Parliament) to prohibit directly the Exportation of Cotton; with a Proviso however in Favour of a licensing Power in the King in Council (of which I do not yet know the intended Use) and probably with an option to the Neutral owner, to export the Commodity, upon payment of the Duty heretofore in Contemplation.  This Change in their plan has indeed been recently mentioned to me by Mr. Canning, with a View to obtain my Concurrence in it; but I have declined (as I had before done upon a similar proposal, as already explained to you) to make myself in any Degree a party to it.  The Change will be attributed to, and is declared to proceed from, a Respect for our Feelings; but unfortunately the other Parts of their System make this supposed Respect of no Value.  One of its objects, however, is doubtless to conciliate us.
You will find in the Resolutions (of which I have already sent you two Copies, and which, after undergoing some Corrections, are to form the Tables A B. & C. of the Bill) an Export Duty of 2/ 6 Stg. pr. Bushel on foreign Salt.  The Effect of this Duty must be, and is intended to be, that the U. S. can no longer obtain their usual Supply of that Article (I think about 800,000 Bushels) from Spain and Portugal.  Mr. Percival, calculating upon this Effect, supposes that we must of Course come here for British Salt, not only to the Amount of the Quantity heretofore taken by us (I believe about 1300,000 Bushels) but to the farther Amount of the Supply heretofore obtained by us from Spain & Portugal, & perhaps more.  Having thus, as he supposes, (without by the bye reflecting upon the Difficulty of preventing us from procuring what Salt we think fit from the Bahamas, & upon the Danger of our making it for ourselves) created an absolute Necessity for our taking between 2 & 3 Millions of Bushels, at least of British Salt, his Plan is to take Advantage of that Necessity, & to lay an Export Duty upon it of 3d. Sterling per Bushel!!  I have some Doubts of his being able to succeed in Parliament in this strange Attempt; but he seems bent upon trying it.
As to the Commodities of France, Spain, Holland &c, imported into this Country for Exportation, they are charged with heavy Duties, upon re-exportation to the U. S., which we, as the Consumers, are of Course to pay.  But if the same Commodities are re exported to a British Colony in America &c, most of them are exempted from the Duties by a proviso in the Bill.  Thus a Tribute is to be imposed upon us, which they do not choose to impose upon their own Colonies, some of them in our immediate Neighbourhood, & authorized to trade with us, by Land or Inland Navigation, in these Commodities so long as we do not entirely prohibit their Importation.  They will annoy their Enemy at our Expence, but not at their own!
It was to be expected that all the Articles forming the Surplus of our Colonial Importations would be (as they are) subjected to heavy Duties on passing through B. Ports to the Continent.  But it has an odd Appearance, in a Measure proposed to be purely belligerent, & to be intended simply to "Annoy the Enemy", that the like Articles, of which France is supposed to stand so much in Need, and of which the Privation or enhanced price wd. so severely distress her, are exempted altogether from those Duties, if they come from British Colonies.
You will find that a long Section of the Bill touches our Trade to the Continent of Europe in E. Indian Articles.  They must not only come to England on their Way, but they must come to the Port of London &c, & afterwards pay Export Duties, from which the Company’s Trade is free.
As to the Duties which the Resolutions proposed (as I mentioned in my last) upon Tobacco &c; they seem to be explained by one of the Provisions, to which I refer you.
These laboured Details are, after all, little more than Shadows; unless indeed France should lend herself to this extravagant System, and the U. S. should follow her Example.  As this must be impossible, it follows that this gigantic Plan of Monopoly & Tribute will sink into a smuggling scheme, by which the Nation will be impoverished corrupted and dishonoured.
Mr. Baring’s Book is in great Credit here. It is read with Avidity & is doing Good.  Parts of it are highly meritorious.  It was wished to bring it out sooner; but it was found to be impracticable.  The author of "War in Disguise" (whom it is intended to bring into Parliament) is preparing an Answer to it.
The Opposition to the Orders in Council is Powerful; and some have Hopes that Ministers will be compelled to abandon them.  It is certain that they were not cordially approved by all the Cabinet; but Mr. Percival & some of his Colleagues are I believe determined to go on, with their Experiment at all Hazards.  L. Hawksbury is now supposed not to have had much, if any Share, in them.
I enclose Copies of two Notes to me from the Swedish Minister at this Court, and of a Note from Mr  to Mr. Monroe, to which they relate.  The object seems to be inadmissible; but it may perhaps be well to authorize some civil Answer without Delay.  I have the Honor to be with sincere Attachment Dear Sir, Your most obedt. Hble Servant

Wm Pinkney


P. S.  Feby. 25th.  Mr. Percival has abandoned his proposed Duty upon Salt.  You will perceive by the parliamentary Debates that an Arrangement is contemplated with Sweden for subjecting Exports from that Country to Transit Duties equivalent to those which will be imposed here.  I now enclose a Copy of Mr. Percivals Bill amended.  I need not point out to you in what Respects it differs from the first Bill.  I enclose also Copies of the Papers just laid before Parliament relative to America.  They are misapprehended by the Public; but will be explained in Parliament.  You will not fail to observe that in Mr. Percival’s amended Bill Cotton, Wool & Yarn, & Bark are excepted from the Benefit of the Clause in the 3d. paper (Clause B.) relative to Vessels coming in under Warning.  I add to the Enclosures a Printed official account of the principal Articles of provisions & Lumber imported into the B. West Indies &c.

